Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 5/18/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 
Claim 17, line 12, “interference mechanism” has been changed to --interference member--.
Claim 17, lines 10-13, “; ; and a bait cup positioned on the base and covered with a removable bait cap prior to use, said bait cap configured to include said interference member to prevent said setting and trigger assembly from setting the trap when said bait cap is positioned on said bait cup.”
Claim 18 is cancelled.
Claim 19, line 1, “The rodent snap trap as set forth in claim 18, “ has been changed to --The rodent snap trap as set forth in claim 17,--.


Reasons for Allowance
Claims 1, 3-9, 13-17, 19-20, 22 and 23 are allowed.

The following is an examiner’s statement of reasons for allowance: the prior art of record fails to show or render obvious “a bait cup positioned on the base and covered with a bait cap prior to use, said bait cap configured to prevent said setting and trigger assembly from setting the trap when said bait cap is positioned on said bait cup, said bait cup being formed integrally with a bait door, said bait door being mounted on said base by a hinged connection that allows the bait door to swing open for re-baiting of the bait cup and to swing into a closed position against the base for use” of the rodent snap trap of claim 1; 
“a bait cup positioned on the base and covered with a bait cap prior to use, said bait cap configured to prevent said setting and trigger assembly from setting the trap when said bait cap is positioned on said bait cup” in combination with the remaining structures of the rodent snap trap of claim 9;
“a bait cup positioned on the base”, “wherein the bait cup is formed integrally with a bait door, said bait door being mounted on said base by a hinged connection that allows the bait door to swing open for re-baiting of the bait cup and to swing into a closed position against the base for use” in combination with the remaining structures of the rodent snap trap of claim 13; 
 “a bait cup positioned on the base and covered with a removable bait cap prior to use, said bait cap configured to include said interference member to prevent said setting and trigger assembly from setting the trap when said bait cap is positioned on said bait cup” in combination with the remaining structures of the rodent snap trap of claim 17.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Osborne (U.S. Patent No. 1,929,286) shows a bait cup extending from the base of the animal trap. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIELLE A CLERKLEY whose telephone number is (571)270-7611. The examiner can normally be reached 8:30AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Poon can be reached on 571-272-6891. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIELLE A CLERKLEY/Examiner, Art Unit 3643                                                                                                                                                                                                        
/DAVID J PARSLEY/Primary Examiner, Art Unit 3643